Putnam, J.:
Only the pleadings are before us. They fail to show any meeting or public gathering. Goldberg was arrested for speaking Jewish on a street corner in a Jewish neighborhood. The Penal Law, section 43, is directed against acts that disturb or endanger the public peace. It has been applied to speeches on a street corner inciting to disobey the law. (People v. Nesin, 179 App. Div. 869.)
To sustain appellant’s arrest, we should have to go to the extreme of holding that any one speaking a foreign language publicly was subject to arrest, regardless of his purpose or the character of'his words. Arresting one speaking in Jewish at a street corner in a Jewish neighborhood would be an oppressive violation of the rights of Jewish citizens.
Had this trial proceeded, and special circumstances been shown, such as a meeting or assemblage with unlawful purpose, or with utterances tending to defy the authorities, very different questions would arise. But on these pleadings no justification appears for this interference with the right to speak in a citizen’s native tongue.
There is a suggestion, however, that this order was-, in Bacon’s words, “ made upon the spur of a particular occasion.” This was because generally the police did not understand the speech of the Jews. And, therefore, to guard against disturbances and rioting then feared at that critical state of the local housing situation, the police wished to dictate that all talk should be in English, and any other speech in public should be proscribed and forbidden. This might explain, but cannot justify such a police order. In the circumstances shown, it would be beyond the power even of the Legislature.
I advise, therefore, that the judgment of dismissal be reversed, and a new trial ordered, with costs to abide the event.
Blackmar, P. J., Mills, Kelly and Jaycox, JJ., concur.
Judgment of the County Court of Kings county reversed, and a new trial ordered, with costs to abide the event.